DETAILED ARGUMENTS AND FIGURES
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive. With respect to the rejection of claim 1, applicant argues that Takahashi fails to disclose that “the first ones of the joining sections are arranged so that dividing lines that divide each of the first ones of the joining sections into two in a direction perpendicular to the first direction are not aligned on a straight line” as claimed. Applicant argues, please see pages 9-11 of applicant’s remarks, filed 12/27/2021, that the analysis made in the final rejection is incorrect because it only analyzes a single one of the claimed “first ones of joining sections” instead of a plurality of first ones, and that a proper analysis would determine that Takahashi discloses first ones that are aligned one a straight line, in contrast to the claimed invention. With respect to the rejection of claim 2, applicant makes similar arguments regarding the second ones.
Applicant’s arguments rely on arrangements comprising very particular spacings and positionings of first ones and second ones (Please see pages 10 and 13 of Applicant’s Remarks, filed 12/27/2021). However, claims 1 and 2 do not contain any limitations directed towards any particular spacings or positionings of the first ones or second ones. Therefore, any arbitrary arrangement of first ones or second ones, including very sparse arrangements in which the each of the first ones are positioned very far away from each other, are included in the scope of claims 1 and 2. Please see 
    PNG
    media_image1.png
    362
    528
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    263
    287
    media_image2.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Figure 1A is adapted from figure 3a of Takahashi, and depicts one of the first ones, one of the second ones, and their corresponding dividing lines on an oblique lattice. Figure 1B is adapted from figure 19a of Takahashi, and depicts a plurality of the first ones, a plurality of the second ones, and their corresponding dividing lines on an oblique lattice.)]maintained.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781